Citation Nr: 1720384	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  06-21 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, including as due to exposure to ionizing radiation.

2.  Entitlement to an increased disability evaluation in excess of 20 percent for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for multiple metatarsal head resections of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1970 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2004 decision, the RO granted service connection for diabetes, effective July 21, 2004, and assigned a 20 percent rating.  

In an August 2005 decision, the RO in part, denied service connection for colon cancer and a left foot disability.  

In a December 2005 decision, the RO granted service connection for left foot multiple metarsal head and assigned a 20 percent disability rating, effective July 21, 2004.  

In September 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining medical opinions.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the September 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for colon cancer, including as due to exposure to ionizing radiation and an initial disability evaluation in excess of 20 percent for multiple metatarsal head resections of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issues of entitlement to service connection for shortness of breath and a sleep disorder have been raised by the record in the Veteran's July 2015 statement but these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate claim forms.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran's diabetes has not required regulation of activities.


CONCLUSION OF LAW

The criteria for an increased rating for diabetes higher than 20 percent have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2004.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Diabetes - Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's diabetes was assigned a 20 percent disability rating effective June 21, 2004.  The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet; or, hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin as recommended by VA practitioners but the record does not establish that he has used insulin as a part of his diabetic care.  The Veteran's diabetes is treated instead with oral hypoglycemic agents and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

In a June 2006 rating decision, the RO in part, continued the 20 percent evaluation for diabetes.  In his July 2006 notice of disagreement, via VA Form 21-4138, the Veteran indicated that his diabetes had worsened due to his medication.

Pertinent evidence of record includes three VA examination reports dated January 2006, December 2011 and June 2015.  The January 2006 VA examination report shows the Veteran reported that he did not feel diabetes restricted his activity in any way.  He reported starting medications approximately 10 years ago with his private practitioner, currently Glucovance bid, and that he also follows a diabetic diet.  He reported seeing his diabetic care provider approximately every four months and denied hospitalization for ketoacidosis or hypoglycemic reactions.  

December 2011 and June 2015 VA Diabetes Disability Benefits Questionnaire's (DBQ) document that the Veteran's diabetes is treated with oral hypoglycemic agents.  There is no indication of the requirement for insulin or regulation of activities.  The examination reports indicate that the Veteran visits his diabetic care provider less than two times per month, and that he is on a restricted diet but does not require regulation of activities.  He denied hospitalization for ketoacidosis or hypoglycemic reactions.  

On each VA examination, it was indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The December 2011 and June 2015 examiners also indicated that the diabetes did not impact the Veteran's ability to work.  The VA and private treatment records contain multiple references to diabetes, but do not indicate that the diabetes requires regulation of activities.

A December 2013 VA treatment record shows HbAlc elevated to 8.9 and that the Veteran is treated by private practitioners, Dr. J. and Dr. C.  The examiner recommended that the Veteran may need insulin.  It is noted that the Veteran stated he would check with his private clinician.  

An August 2014 VA treatment record shows the Veteran reported for follow-up concerning multiple medical conditions to include diabetes.  The examination report notes HbAlc back up to 8.7.  Additionally, the Veteran is treated with metformin and prandin, and he again declined insulin.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  The Board acknowledges the Veteran's statements of record concerning his symptoms to include that his medication caused symptoms to become worse.  The Veteran is competent to report his observable symptoms and history concerning the progression of his diabetes, and such reports must be considered with his claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran indicated in his July 2006 notice of disagreement that diabetes was worse due to his medication.  In subsequent statements dated January 2011 and March 2011 he reported that his practitioner is considering placing him on insulin due to elevated glucose levels.  He did not indicate that any physician advised him to regulate his activities due to his diabetes.  The January 2006, December 2011, and June 2015 VA examination reports also document the Veteran's reported history and these reports are consistent with these findings.  Moreover, the VA and private treatment records document that the Veteran was treated with oral hypoglycemic agents and restricted diet in the context of diabetic care.  As the only medical opinions to specifically address the question indicated that the Veteran did not have to regulate his activities due to his diabetes and the lay and medical evidence is not inconsistent with this opinion, the weight of the evidence is against a finding that the Veteran's diabetes requires regulation of activities.  As the higher ratings all require regulation of activities, and there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes during the period on appeal.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Extraschedular

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans diabetes mellitus are addressed by criteria found in the rating schedule.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has multiple other service-connected disabilities, to include coronary artery disease, rated as 60 percent disabling and multiple metatarsal of the left foot rated as 20 percent disabling.  Service connection has also been established for peripheral neuropathy of the bilateral lower extremities, diabetic retinopathy and cataracts, erectile dysfunction, and hypertension.  A review of the evidence does not show that there is any collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his diabetes.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to an increased rating for diabetes mellitus in excess of 20 percent is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

In September 2010, the Board remanded the claims of service connection for colon cancer including as due to exposure to ionizing radiation, and an increased rating in excess of 20 percent for multiple metatarsal head resections of the left foot to the AOJ for further development.  Pursuant the Remand, a VA feet examination was conducted in June 2015 and the RO requested and procured from the appropriate service departments, all available records and information specific to possible radiation exposure, including a DD Form 1141.  Upon review of the reports of these findings and examinations, the Board finds that they are inadequate to rely upon in this case.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the September 2010 remand directives, necessitating further remand of this matter.

A.  Service Connection - Colon Cancer 

As it relates to the issue of service connection for colon cancer, the Veteran contends that his colon cancer was caused by his exposure to ionizing radiation while working as part of a crew at the Enewetak Atoll, which is a former atomic bomb test area.  The Veteran's service record confirms that his duties included assignment to that area beginning in August 1978.  The Veteran's colon cancer was first diagnosed in 1999.

As detailed in the prior Remand, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.

Colon cancer is set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  As detailed in the prior remand, it also became manifest 5 years or more after the alleged radiation exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the procedural development mandates under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation are applicable.

Additionally, as detailed in the prior remand, given the manifestation of a radiogenic disease within the appropriate timeframe, the regulation then calls for a request for dose information and a request to obtain a dose assessment for the Veteran.  See 38 C.F.R. § 3.311(a).  For claims involving atmospheric nuclear weapons test participation and the occupation of Hiroshima and Nagasaki, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran did not participate in those types of events.  Instead, he reportedly was present at an atomic weapons testing area many years later.  Therefore, his claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."

In this regard, for other exposure claims, the prior Remand instructed the AOJ that a request must be made for any available records concerning the Veteran's exposure to radiation.  In addition to the dose information request, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  Pursuant to the Board's Remand directives, he or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Further, once the dose estimate is prepared, and before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  As this regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  

In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the prior Remand instructed that the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information previously obtained in support of the claim, be provided to the Under Secretary for Health, for preparation of a dose estimate.  Significantly, these procedures were not followed.  

Here, in a November 2010, December 2010, and January 2011 communication, the VA requested from the Defense Threat Reduction Agency and United States Strategic Command Center of Combating Weapons of Mass Destruction (DTRA), to provide all available records specific to the Veteran's possible radiation exposure, including DD Form 1141, and any records demonstrating the Veteran's participation in any projects/duties performed on Enewetak Atoll in 1978.

In a response dated in January 2011, and received at VA in February 2011, the DTRA explained that the DTRA's Nuclear Test Personnel Review (NTPR) program was unable to locate the Veteran's DD Form 1141, however on October 29, 1979 a record was sent to Occupational and Environmental Health Laboratory at Brooks Air Force Base located in Texas, and NTPR located various radiation exposure records and radiologically controlled area access information related to the Veteran's involvement at the Enewetak Atoll Clean-up Project (ECUP) between 1978 and 1979.

The NTPR provided the following records: (1) Form 288, Enewetak Atoll Access Records System - Personnel Arrival Data, which documents the Veteran, arrived at Enewetak Atoll on August 17, 1978, with a projected departure date of February 17, 1979; (2) Thermoluminescent Dosimetry Reports dated as September 17, 1978, October 15, 1978, November - December 1978, and January 13, 1979; (3) December 28, 1978 Nasal Swipe Analysis; and (4) January 1979 communication regarding the Enewetak Atoll Clean-up urine samples and a urine sample info sheet.

Thereafter, in a February 2014 memorandum, the Department of the Air Force (AF), Chief of Radiation Program Compliance explained that the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) revealed no internal or external radiation exposure data for the Veteran.  Additionally, while the MRER is the single repository for occupational radiation exposure monitoring for all USAF personnel dating back to 1947, there are existing cases where records, "especially [a Veteran's] DD Form 1141" were maintained in service treatment records or by the local unit and never forwarded for inclusion in the central repository and recommended that the US Army and the Department of Energy to see if their records can enable dose estimation.

In a memorandum dated in March 2015, the Director of the Compensation and Pension Service (Director) provided specific records and requested the Under Secretary for Health to review the accompanying records and prepare a dose estimate, to the extent feasible, based on available methodologies; and, upon preparation of a dose estimate, to provide an opinion as to whether "it is likely, unlikely, or as likely as not that the Veteran's colon cancer resulted from exposure to ionizing radiation in service."  The March 2015 memorandum indicated that the NTPR provided the following accompanying records: (1) FCDNA Form 288, Enewetak Atoll Access Records System - Personnel Arrival Data, which documents the Veteran, arrived at Enewetak Atoll on August 17, 1978, with a projected departure date of February 17, 1979; (2) Eberline, Nasal Swipe Analysis; and (3) Thermluminescent Dosimetry Report dated in September 17, 1978.

In May 2015, in response to the Director's March 2015 memorandum, Dr. P.C., 
Director of the Post 9/11 Environmental Health Program determined that "it is unlikely that [the Veteran's] colon cancer can be attributed to radiation exposure while in military service."  Dr. C. based this opinion on the records provided by the DTRA noted to be the (1) FCDNA Form 288, Enewetak Atoll Access Records System - Personnel Arrival Data, which documents the Veteran, arrived at Enewetak Atoll on August 17, 1978, with a projected departure date of February 17, 1979; (2) Eberline, Nasal Swipe Analysis with results of 0.71; (3) Thermluminescent Dosimetry Report dated in September 17, 1978 with a Gross Minirem of 3/4.3; and the (4) February 2014 letter from the Air Force Support Agency advising that no external or internal radiation exposure data was found for the Veteran.  The clinician also cited to medical literature to include The Defense Nuclear Agency Report, The Radiological Cleanup of Enewetak Atoll, which provides that "the highest external radiation doses for personnel participating in the project did not exceed 0.070 rem; and also according to The Health Physics Society, "in their position statement PS010-2, Radiation Risk in Perspective, . . . in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The statement also explained that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Dr. C. therefore concluded that "[s]ince the Veteran's reported radiation dose did not exceed 5 rem in one year, or a lifetime dose of 10 rem, . . . it is unlikely that his colon cancer can be attributed to radiation exposure in military service."

The Board notes that Dr. C also based this opinion on the absence of consideration of the multiple Thermoluminescent Dosimetry Reports dated October 15, 1978, November - December 1978, and January 13, 1979; and the Veteran's DD Form 1141 submitted by the NTPR.

In a subsequent memorandum, the Director determined there was no reasonable possibility that the Veteran's colon cancer resulted from exposure to radiation in service.  The decision set forth the probable dose, the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).

In addition to the dose information request, as discussed above, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health, as he or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In view of the above-noted deficiencies, the Board finds that the evidence of record is still not sufficient to resolve the claim, and that, regrettably, another remand of this matter is required.  Specifically, it is unclear as to whether the March 2015 and May 2015 opinions were based on the absence of consideration of pertinent evidence - the multiple Thermoluminescent Dosimetry Reports dated October 15, 1978, November - December 1978, and January 13, 1979; and the Veteran's DD Form 1141 submitted by the NTPR.

Hence, on remand, the AOJ must ensure that another opinion is obtained by the Under Secretary of Health and the Director with supporting rationale, based on all relevant evidence, as to whether it is likely, unlikely, or as likely as not that the Veteran's colon cancer resulted from exposure to ionizing radiation in service.  

B.  Increased Rating - Left Foot Disability

During the appeal period, the Veteran was provided a VA examination in December 2005 and June 2015 to determine the etiology and severity of his service-connected left foot disability. 
Following the June 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous December 2005 VA examination report and June 2015 Foot Conditions Disability Benefits Questionnaire include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward to the UnderSecretary of Health the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information previously obtained the DTRA, and all agencies, to include the Thermoluminescent Dosimetry Reports dated October 15, 1978, November - December 1978, and January 13, 1979; and the Veteran's DD Form 1141 submitted by the NTPR. 

2.  If the above-requested development results in a positive dose estimate, the case should then be referred to the Under Secretary for Benefits for an opinion under 38 C.F.R. 
§ 3.311(c) regarding whether it is at least as likely as not that the Veteran's colon cancer resulted from exposure to radiation in service.  

3.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for the left foot disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left foot disability should be reported in detail.   

4.  The examiner must provide a complete assessment of the severity of the Veteran's left foot disability.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the examiner should report the ranges of motion for the left foot.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's left foot disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

5.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


